SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

451
CA 14-01252
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, VALENTINO, AND WHALEN, JJ.


JEFFREY NOVAK, PLAINTIFF-APPELLANT,

                      V                                           ORDER

FREDERICK D. HICKS, DMD, DEFENDANT-RESPONDENT,
ET AL., DEFENDANTS.


HALL AND KARZ, CANANDAIGUA (PETER ROLPH OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

FELDMAN KIEFFER, LLP, BUFFALO (RACHEL A. EMMINGER OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Wayne County (John B.
Nesbitt, A.J.), entered March 31, 2014. The order, inter alia,
granted the motion of defendant Frederick D. Hicks, DMD, for summary
judgment dismissing the complaint against him.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    May 1, 2015                          Frances E. Cafarell
                                                 Clerk of the Court